Citation Nr: 1145626	
Decision Date: 12/14/11    Archive Date: 12/21/11

DOCKET NO.  09-37 063A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a left leg disability.  

2.  Entitlement to service connection for a left foot disability.  

3.  Entitlement to service connection for a left ankle disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her goddaughter


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had service in the Army Reserve, including a verified period of active duty for training from August 1977 to December 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 RO rating decision that denied service connection for a left leg disability (listed as a leg injury/swelling) on a de novo basis.  By this decision, the RO also denied service connection for a left foot disability and for a left ankle disability.  

The Board observes that the March 2009 RO decision denied service connection for a left leg disability on a de novo basis.  The Board observes, however, that service connection for a left leg disability was previously denied, including in a final April 2005 RO decision.  Therefore, the Board must address whether the Veteran has submitted new and material evidence to reopen his claim of entitlement to service connection for a left leg disability.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

The present Board decision addresses the issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection, as well as the issues of entitlement to service connection for a left foot disability and for a left ankle disability.  The issue of the merits of the claim for entitlement to service connection for a left leg disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for a left leg disability in April 2005, and the Veteran did not appeal.  

2.  Evidence submitted since then includes evidence that is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.

3.  The Veteran's osteoarthritis of the left foot began during a period of active duty for training.  

4.  The Veteran's osteoarthritis of the left ankle began during a period of active duty for training.  


CONCLUSIONS OF LAW

1.  The April 2005 RO decision that denied entitlement to service connection for a left leg disability, is final.  38 U.S.C.A. § 7105 (West 2002).  

2.  New and material evidence has been received to reopen a claim of entitlement to service connection for a left leg disability.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).  

3.  Osteoarthritis of the left foot was incurred in active service.  38 U.S.C.A §§ 101(24), 1101, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2010).  

4.  Osteoarthritis of the left ankle was incurred in active service.  38 U.S.C.A §§ 101(24), 1101, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the Veteran's claim for entitlement to service connection for a left leg disability, and remands the merits of the claim for further development.  The Board also grants service connection for osteoarthritis of the left foot and for osteoarthritis of the left ankle.  As such, no discussion of VA's duty to notify or assist is necessary.  

I.  A Left Leg Disability

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In determining if new and material evidence has been submitted, the evidence is generally presumed to be credible.  See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per curium).  In addition, all of the evidence received since the last final disallowance shall be considered in making the determination.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996).

The RO initially denied service connection for a left leg disability in February 1986.  An April 1986 RO decision denied service connection for a left leg disability on a de novo basis.  An April 2005 RO decision also denied service connection for a left leg disability on a de novo basis.  Those decisions were not appealed and are considered final.  38 U.S.C.A. § 7105.  

The evidence considered at the time of the April 2005 RO decision included the Veteran's service treatment records; post-service private treatment records; and the Veteran's own statements.  The RO initially denied service connection for a left leg disability (listed as residuals of a left leg injury) in February 1986 on the basis that there was no evidence to show the existence of a chronic left leg condition.  The RO also noted that there was no evidence to show that a left leg disability, if it did exist, was incurred in or aggravated by the Veteran's period of active duty for training in 1977.  The RO indicated that the Veteran stated that she injured her left leg during active duty for training in 1977 and that she sought no medical treatment for left leg problems until 1985.  The RO indicated that the Veteran's service treatment records showed that she was treated in September 1977 for complaints of left leg pain and that tender quadriceps were noted.  The RO related that a quadricep strain, as well as chondromalacia of the left knee, were diagnosed and that the Veteran's treatment consisted of heat, with exercise recommended.  The RO noted that at the time of the November 1977 objective separation examination, the Veteran's lower extremity evaluation was normal.  

In April 1986, the RO denied service connection for a left leg disability (listed as left leg pain) on the basis that a review of all available evidence failed to establish that service connection was warranted for such disability.  In April 2005, the RO denied service connection for a left leg disability (listed as a left leg injury/swelling) on the basis that there was no evidence of record of the Veteran being treated for a left leg disability during service and that private treatment records failed to show findings and diagnoses of a left leg disability.  The RO indicated that service connection was denied because a left leg disability was neither incurred in nor caused by the Veteran's period of service.  

The Board observes that the April 2005 RO decision indicates that the Veteran was not treated for a left leg disability during her period of service and that private treatment records failed to show findings and diagnoses of a left leg disability.  The Board notes, however, that the Veteran's service treatment records do show treatment for left leg problems (which was noted in the earlier February 1986 RO decision).  For example, a September 1977 treatment entry noted that the Veteran was seen for pain in the left leg.  The examiner reported that the Veteran had tender quadriceps muscles with the left greater than the right.  The impression was quad strain.  Another September 1977 treatment entry notes that the Veteran reported complaints, including left knee pain.  The impression was rule out chondromalacia.  A further September 1977 treatment entry, on that same day, referred to chondromalacia of the Veteran's (left) knee.  On a medical history report at the time of a November 1977 separation examination, the Veteran checked that she had swollen or painful joints.  The reviewing examiner did not refer to any disabilities.  The November 1977 objective separation examination report included a notation that the Veteran's lower extremities were normal.  

An August 1978 treatment entry, for Army Reserve purposes, reflects that the Veteran reported that she had been practicing for a four mile run and that her left foot and leg were painful and edematous.  The impression was thrombophlebitis of the left leg.  An August 1978 consultation report, also for Army Reserve purposes, indicated that the Veteran was on duty as a cook and that she noted swelling and tenderness of her left ankle, with no history of trauma.  The assessment was severe sprain of the left ankle (with or without fracture), not thrombophlebitis.  An August 1978 X-ray report, as to the Veteran's left ankle, indicated that there was no fracture.  

Additionally, the Board notes that the April 2005 RO decision states that private treatment records failed to show findings or diagnoses of a left leg disability.  The Board observes, however, that although a left leg disability was not specifically diagnosed at that time, the evidence did show that the Veteran was treated for a possible left leg problem.  For example, a February 1986 statement from J. Wool, M.D., which was of record at the time of the April 1986 RO decision (noted above) reported that in November 1985, the Veteran was seen for complaints of pain in her left leg from her hip to just below her knee.  Dr. Wool indicated that an examination at that time was negative, except for discomfort over the greater trochanter which was injected with Marcaine and Decadron.  Dr. Wool remarked that the Veteran was advised to take Nalfon regularly and to try some hot tubs and firm mattress.  Additionally, the Board notes that private treatment records from Dr. W. Sargeant dated from April 2004 to September 2004 related assessments that included rheumatoid arthritis and other inflammatory polyarthropathies, on multiple occasions.  There were accompanying notations that the Veteran was treated for the rheumatoid arthritis in 1994.  The Board notes that such records did not specifically refer to rheumatoid arthritis of the left leg.  

The evidence received since the April 2005 RO decision includes additional private treatment records, as well as statements and hearing testimony from the Veteran.  

A May 2005 treatment report from J. E. Hackman, M.D., notes that the Veteran was seen with chief complaints of back and bilateral leg pain, worse on the right.  The Veteran reported that she had a history of back pain, going into both legs, for two years.  She reported that her legs would feel numb and that she would have severe pain when she stood or walked.  It was noted that the Veteran had a past history that included arthritis.  A diagnosis was not provided at that time.  Dr. Hackman indicated that X-rays showed a very severe stenosis at L4-L5.  

A May 2005 treatment report from Jackson Hospital and Clinic, Inc., notes that the Veteran was seen with a two-year history of progressive back and bilateral leg pain.  It was noted that the Veteran underwent a total laminectomy for decompression at L4 and L5.  The discharge diagnosis was lumbar spinal stenosis with cauda equine compression.  

A January 2011 report from A. Anglin, DPM, indicates that the Veteran had varicosities, including of her left foot, ankle, and leg.  It was also noted that the Veteran had edema of the left leg.  The diagnoses did not specifically refer to a left leg disability.  An April 2011 report from Dr. Anglin also indicated that the Veteran had varicosities, including of her left foot, ankle, and leg, as well as edema of the left leg.  

At the August 2011 Board hearing, the Veteran, who is a licensed practical nurse, reported that she injured her left leg during her Army Reserve two week training in 1978.  She reported that her leg became swollen and that she was transported to Keesler Air Force Base by helicopter.  The Veteran reported that she was put on a physical profile at that time.  She reported that she had leg problems after her periods of service, but that she did not have any insurance to go to the doctor.  The Veteran related that she was currently receiving treatment for pitting edema of the left leg and that she had also underwent surgery for a back disability.  She specially indicated that she continued to have problems with her leg after her injury in service.  

The evidence available at the time of the April 2005 RO decision was negative for specific evidence indicating that the Veteran had a currently diagnosed left leg disability, as well as no evidence relating any current left leg disability to the Veteran's period of service.  In the evidence received since the April 2005 RO decision, there are notations that the Veteran had varicosities and edema of the left leg.  January 2011 and April 2011 reports from Dr. Anglin note that the Veteran had varicosities and edema, including of her left leg.  Additionally, a May 2005 report from Dr. Hackman and a May 2005 treatment from Jackson Hospital and Clinic, Inc., both reflect that the Veteran had complaints including left leg pain, albeit in relation to a low back disability.  The Board further notes that at the August 2011 Board hearing, the Veteran testified that she injured her left leg during a period of training (apparently active duty for training) and that she had suffered continuing left leg problems since that time.  The Board observes that the Veteran is competent to report a left leg injury during a period of active duty for training or inactive duty training; left leg symptoms in service, continuous left leg symptomatology since service, and current symptoms that form the basis for diagnosis of disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In this instance, the Veteran is also a licensed practical nurse, which lends weight to her statements.  In addition, the hearing testimony is credible for the purposes of determining whether new and material evidence has been submitted.  

The Board finds that the January 2011 and April 2011 reports from Dr. Anglin, the May 2005 reports from Dr. Hackman and Jackson Hospital and Clinic, Inc., as well as the August 2011 Board hearing testimony, are evidence that is both new and material because the claim was previously denied, at least in part, on the basis that the evidence did not show a current left leg disability, as well as a left leg disability stemming from the Veteran's period of service.  Therefore, the Board finds that the evidence is not cumulative or redundant, relates to an unestablished fact necessary to substantiate his claim, and raises a reasonable possibility of substantiating the claim.  The Board concludes that evidence submitted since the April 2005 RO decision is new and material, and thus the claim for service connection for a left leg disability is reopened.  

II.  A Left Foot Disability and a Left Ankle Disability

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  Service connection for a "chronic disease," such as arthritis, may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The term "active military, naval, or air service" includes active duty, any period of active duty for training during which the individual was disabled or died from a disease or injury incurred in or aggravated in the line of duty, and any period of inactive duty training during which the individual was disabled or died from an injury incurred in or aggravated in the line of duty.  38 U.S.C.A. § 101(24).  

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).  

Direct service connection may be granted only when a disability or cause of death was incurred or aggravated in line of duty, and not the result of the Veteran's own willful misconduct or, for claims filed after October 31, 1990, the result of his or her abuse of alcohol or drugs.  See 38 U.S.C.A. §§ 105, 1131; 38 C.F.R. § 3.1(n), 3.301.  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. At 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ( "[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

The Veteran contends that she has a left foot disability and a left ankle disability that are related to service.  She specifically states that she injured her left foot and left ankle during basic training at Ft. Jackson, South Carolina during her period of active duty for training from August 1977 to December 1977.  She reports that she twisted her left foot and left ankle while running, that she went on sick call, and that she was placed on a physical profile.  The Veteran indicates that she did not see a doctor for her left foot and left ankle condition after service for many years because she did not have health insurance.  She essentially indicates that she has had left foot and left ankle problems since her period of active duty for training.  

As noted above, the Veteran had service in the Army Reserve, including a verified period of active duty for training from August 1977 to December 1977.

The Veteran's service treatment records show that she was treated for possible left foot and ankle problems during her period of verified active duty for training from August 1977 to December 1977, and that she was treated for a left ankle problem during an apparent period of active duty for training in August 1978.  A September 1977 treatment entry noted that the Veteran had complaints, including of left foot pain.  The examiner reported that the Veteran had a moderate amount of (left) ankle swelling with arch pain.  The impression was rule out plantar facial strain.  It was reported that the Veteran would be sent to podiatry for arch cookies.  Another September 1977 treatment entry, on that same day, states that she complained of arch pain.  It was noted that arch cookies were installed in her foot gear.  

On a medical history report at the time of a November 1977 separation examination, the Veteran checked that she had swollen or painful joints.  The reviewing examiner did not refer to any disabilities.  The November 1977 objective separation examination report includes a notation that the Veteran's lower extremities were normal.  

An August 1978 treatment entry, for Army Reserve purposes, states that the Veteran reported that she had been practicing for a four mile run and that her left foot and leg were painful and edematous.  The impression was thrombophlebitis of the left leg.  An August 1978 consultation report, also for Army Reserve purposes, indicated that the Veteran was on duty as a cook and that she noted swelling and tenderness of her left ankle, with no history of trauma.  The assessment was severe sprain of the left ankle (with or without fracture), not thrombophlebitis.  An August 1978 X-ray report, as to the Veteran's left ankle, indicated that there was no fracture.  An August 1978 statement of medical examination and duty status related a diagnosis of a severe strain of the left ankle.  

Post-service private treatments records show treatment for variously diagnosed left foot and left ankle problems.  

Private treatment records from Dr. W. Sargeant, dated from April 2004 to September 2004, reflect assessments that included rheumatoid arthritis and other inflammatory polyarthropathies, on multiple occasions.  There were accompanying notations that the Veteran was treated for the rheumatoid arthritis in 1994.  There were no specific references to diagnosed left foot or left ankle disabilities.  

A January 2001 treatment report from P. Tuck, M.D., indicated that the Veteran complained of left heel pain.  It was noted that the Veteran's problem list included joint pain of the (left) ankle and the (left) foot.  The assessment included joint pain of the (left) ankle and foot.  

A January 2011 report from Dr. A. Anglin notes that the Veteran had bunions on the left foot, as well as overall decreased range of motion.  The diagnoses included osteoarthritis of the left foot/ankle.  Another January 2011 states that the Veteran had an antalgic gait secondary to plantar fasciitis.  A further January 2011 entry from Dr. Anglin noted that the Veteran had heel pain from an old military injury.  

An April 2011 report from Dr. Anglin indicates that the Veteran had bunions on the left foot and overall decreased range of motion.  The assessment included osteoarthritis of the left foot and ankle.  A May 2011 radiological report from Jackson Hospital, as to the Veteran's left ankle, shows that the Veteran had bilateral foot and ankle pain.  The impression was a normal left ankle.  

A July 2011 statement from Dr. Anglin notes that the Veteran was seen with a chief complaint of pain in her bilateral heels resulting from a military injury.  Dr. Anglin reported that her medical conditions included osteoarthritis of the left foot and left ankle as well as inferior and superior calcaneal spurring.  Dr. Anglin indicated that the Veteran's pain from her inferior and superior calcaneal spurs and osteoarthritis had progressed to the point where she had constant symptoms that prevented her from walking and/or standing for prolonged periods of the day.  Dr. Anglin opined that the Veteran was disabled as a result of her calcaneal spurring, osteoarthritis, diabetes mellitus with peripheral neuropathy, and congestive heart failure.  

The Board observes that the Veteran's service treatment records show that she was treated for left foot pain in September 1977 and that the examiner reported that she had left ankle swelling with (left) arch pain.  The diagnosis, at that time, was rule out plantar fascial strain.  In August 1978, apparently during a period of active duty for training, the Veteran was diagnosed with a severe sprain of the left ankle.  The Veteran has also provided credible testimony as to the incurrence of a left foot injury and a left ankle injury during a period of active duty for training.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007) (holding that lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, or reporting a contemporaneous medical diagnosis, or the lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

The Board also notes that recent private treatment records show that the Veteran was treated for variously diagnosed left foot and left ankle disabilities, to specifically include osteoarthritis of the left foot and osteoarthritis of the left ankle.  For example, a January 2011 treatment entry from Dr. Anglin noted that she  had heel pain from an old military injury.  In a July 2011 statement, Dr. Anglin reported that the Veteran was seen with a chief complaint of pain in her bilateral heels resulting from a military injury.  The Board observes that although Dr. Anglin referred to current bilateral heel pain from an old military injury, the Veteran's service treatment records solely show treatment for left foot and left ankle complaints.  Dr. Anglin indicated that the Veteran's current problems included osteoarthritis of the left foot and left ankle, as well as inferior and superior calcaneal spurring.  The Board notes that prior January 2011 and April 2011 treatment reports from Dr. Anglin reflect diagnoses of osteoarthritis of the left foot and left ankle.  

The Board observes that because the Veteran is competent to report in-service left foot and left ankle injuries during a period of active duty training (or for that matter, inactive duty training); left foot and left ankle symptoms in service, continuous left foot and left ankle symptomatology since service, and current symptoms that form the basis for diagnosis of disability, such evidence tends to relate the current osteoarthritis of the left foot and osteoarthritis of the left ankle to her injuries during periods of active duty for training.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Moreover, the Board finds that his account is credible, especially in light of her being a licensed practical nurse.  After considering all the evidence, the Board finds that the Veteran has osteoarthritis of the left foot and osteoarthritis of the left ankle that had their onset during periods of active duty for training.  Osteoarthritis of the left foot and osteoarthritis of the left ankle were incurred during periods of active duty for training, warranting service connection.  The benefit-of-the-doubt rule (38 U.S.C.A. § 5107(b)) has been considered in making this decision.  


ORDER

New and material evidence to reopen claim of entitlement to service connection for a left leg disability has been presented; to this extent, the appeal is granted.

Service connection for osteoarthritis of the left foot is granted.  

Service connection for osteoarthritis of the left ankle is granted.  

REMAND

The Board finds that there is a further VA duty to assist the Veteran in developing evidence.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

The Veteran contends that she has a left disability that is related to service.  She specifically asserts that she injured her left leg during her Army Reserve two week training in 1978.  She reports that her leg became swollen and that she was transported to Keesler Air Force Base by helicopter.  She indicates that she had leg problems after her periods of service, but that she did not have any insurance to go to the doctor.  She specifically contends that she continued to have problems with her leg after her injury in service.  

The Board observes that the Veteran is competent to report a left leg injury during a period of active duty for training or inactive duty training; left leg symptoms in service, continuous left leg symptomatology since service, and current symptoms that form the basis for diagnosis of disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In this instance, the Veteran is also a licensed practical nurse, which lends credibility to her statements.  

The Veteran's service treatment records indicate that she was treated for left leg problems during periods of active duty for training.  A September 1977 treatment entry states that the Veteran was seen for pain in the left leg.  The examiner reported that the Veteran had tender quadriceps muscles with the left greater than the right.  The impression was quad strain.  Another September 1977 treatment entry noted that the Veteran reported complaints, including left knee pain.  The impression was rule out chondromalacia.  A further September 1977 treatment entry, on that same day, referred to chondromalacia of the Veteran's (left) knee.  On a medical history report at the time of a November 1977 separation examination, the Veteran checked that she had swollen or painful joints.  The reviewing examiner did not refer to any disabilities.  The November 1977 objective separation examination report included a notation that the Veteran's lower extremities were normal.  

An August 1978 treatment entry, for Army Reserve purposes, noted that the Veteran reported that she had been practicing for a four mile run and that her left foot and leg were painful and edematous.  The impression was thrombophlebitis of the left leg.  An August 1978 consultation report, also for Army Reserve purposes, indicated that the Veteran was on duty as a cook and that she noted swelling and tenderness of her left ankle, with no history of trauma.  The assessment was severe sprain of the left ankle (with or without fracture), not thrombophlebitis.  An August 1978 X-ray report, as to the Veteran's left ankle, indicated that there was no fracture.  

Post-service private treatment records show that the Veteran has been treated for variously diagnosed left leg problems, including discomfort of the greater trochanter, varicosities of the left leg, and edema of the left leg.  

The Board notes that the Veteran has not been afforded a VA examination with the opportunity to obtain a responsive etiological opinion, following a thorough review of the entire claims folder, as to her claim for service connection for a left leg disability.  In light of the Veteran's report of chronic symptoms since service, the evidence showing in-service complaint and treatment, and given the state of the record, the Board finds that such an examination is necessary to decide this appeal.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Prior to the examination, any outstanding records of pertinent treatment should be obtained and added to the record.  

Accordingly, the case is REMANDED for the following:  

1.  Ask the Veteran to identify all medical providers who have treated her for left leg problems since July 2011.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of any outstanding records of pertinent medical treatment which are not already in the claims folder.  

2.  Notify the Veteran that she may submit lay statements from herself, as well as from individuals who have first-hand knowledge of any leg problems during and since service.  She should be provided an appropriate amount of time to submit this lay evidence.

3.  Schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of her claimed left leg disability.  The claims folder must be provided to and reviewed by the examiner.  The examiner should diagnose all current left leg disabilities.  Based on a review claims file, examination of the Veteran, and generally accepted medical principles, the examiner should provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not that any diagnosed leg disabilities are etiologically related to her periods of active duty for training from August 1977 to December 1977 and in August 1978.  The examiner must specifically acknowledge and discuss the Veteran's report that she suffered a left leg injury during her periods of service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on the absence of evidence in the Veteran's service medical records to provide a negative opinion).  

4.  Then readjudicate the merits of the Veteran's left leg disability claim.  If the claim is denied, issue a supplemental statement of the case to the Veteran and her representative, and provide an opportunity to respond, before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


